Citation Nr: 0717431	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  99- 21 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to a rating in excess of 30 percent for 
hypertensive heart disease, effective from February 28, 2002, 
through July 7, 2005.

3.  Entitlement to a rating in excess of 60 percent for 
hypertensive heart disease, status post myocardial 
infarction, effective from November 1, 2005 through the 
present.

4.  Entitlement to a rating in excess of 10 percent for 
hypertension.

5.  Entitlement to an effective date prior to March 25, 1998, 
for service connection for a scar on the veteran's right 
buttocks.



6.  Entitlement to an effective date prior to February 28, 
2002, for service connection for hypertensive heart disease.

7.  Entitlement to a VA clothing allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1973 to February 1976.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO decisions, dated in May 1998, January and 
March 2003, and March 2004.  

The issues of service connection for low back disability and 
entitlement to a clothing allowance are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.




FINDINGS OF FACT

1.  From February 28, 2002, through July 7, 2005, the 
veteran's service-connected hypertensive heart disease was 
manifested primarily by an ejection fraction of no lower than 
55 and a METS level no lower than 6.

2.  From November 1, 2005, through the present, the veteran's 
service-connected hypertensive heart disease, status post 
myocardial infarction has been manifested primarily by an 
ejection fraction of no lower than 35 and a METS level no 
lower than 6.

3.  The veteran's hypertension, which requires continuous 
medication for control, is manifested primarily by diastolic 
readings less than 110 and systolic readings less than 200.

4.  A claim for service connection for a scar on the 
veteran's right buttocks was first received by VA on March 
25, 1998.

5.  Hypertensive heart disease was first clinically 
identified during a VA examination on February 28, 2002.


CONCLUSIONS OF LAW

1.  For the period from February 28, 2002, through July 7, 
2005, the criteria for a rating in excess of 30 percent for 
hypertensive heart disease were not met.  38 C.F.R. 
§38 U.S.C.A. § 1155, 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7007 
(2006).

2.  For the period from November 1, 2005, through the 
present, the criteria for a rating in excess of 60 percent 
for hypertensive heart disease, status post myocardial 
infarction, have not been met.  38 C.F.R. §38 U.S.C.A. 
§ 1155, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.1, 4.2, 4.7, 4.104, Diagnostic Codes 7006, 7007 (2006).

3.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 C.F.R. §38 U.S.C.A. 
§ 1155, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 (2006).

4.  The criteria for an effective date prior to March 25, 
1998, for service connection for a scar on the veteran's 
right buttocks have not been met.  38 U.S.C.A. § 5110(a)- 
(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(1) (2006).

5.  Entitlement to an effective date prior to February 28, 
2002, for service connection for hypertensive heart disease 
have not been met.  38 U.S.C.A. § 5110(a)- (b)(1) (West 
2002); 38 C.F.R. § 3.400(b)(2)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to increased ratings for hypertensive heart 
disease and hypertension; and entitlement to earlier 
effective dates for service connection for a scar on the 
veteran's right buttocks and service connection for 
hypertensive heart disease.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

In letters, dated in March 2001, December 2004, and May 2006, 
the RO informed the veteran, variously, that in order to 
establish entitlement to increased ratings for his service-
connected hypertensive heart disease and hypertension the 
evidence had to show that those conditions had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice with respect to the claim 
for an increased rating for hypertension was not sent to the 
veteran until after the rating decision in May 1998.  
Nevertheless, any defect with respect to the timing of that 
notice was harmless error.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) set forth the text of those 
laws and regulations.  Moreover, the SOC and SSOC's notified 
the veteran and his representative of the evidence which had 
been obtained in support of the veteran's appeal.  

Following such notices, the RO granted the veteran additional 
time to develop the record; and thereafter, the RO 
readjudicated the veteran's appeal with respect to the claim 
for an increase rating for hypertension.  Thus, there is no 
prejudice to the veteran due to any defect in the timing of 
the notice.  See Prickett v. Nicholson, No. 04-0140 (U.S. 
Vet. App. Sept. 11, 2006); see also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II) (In order to 
cure a notice timing defect, a compliant notice must be 
issued followed by the readjudication of the claim.).  See 
also Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).
  
Although the foregoing notices were also subsequent to RO 
adjudications regarding the claims for effective dates for 
service connection for a right buttocks scar and for service 
connection for hypertensive heart disease, the RO again 
granted the veteran additional time to develop the record and 
then readjudicated the claims for earlier effective dates.  
Therefore, the Board finds no prejudice to the veteran due to 
any defect in the timing of those notices.  Id.

In considering this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Such notice was sent to the veteran in 
March, April, and May 2006.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to his 
claims for increased ratings for hypertensive heart disease 
and hypertension; and/or earlier effective dates for service 
connection for a scar on the veteran's right buttocks and for 
service connection for hypertensive heart disease.  As such, 
there is no prejudice to the veteran due to a failure to 
assist him with those claims.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006) (discussing prejudicial error); See 
Sanders, supra; Simmons, supra.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  

II.  The Facts and Analysis

A.  The Increased Rating Claims

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established, such as with the veteran's service-connected 
hypertension, and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The RO's January 2003 decision on appeal, which granted 
entitlement to service connection for hypertensive heart 
disease and assigned a 30 percent evaluation, was an initial 
rating award.  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In any event, the Board has reviewed all evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  38 C.F.R. §§ 4.1, 4.2; see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

1.  Hypertensive Heart Disease, Status Post Myocardial 
Infarction

a.  February 28, 2002 through July 7, 2005

From February 28, 2002 through July 7, 2005, the veteran's 
hypertensive heart disease was rated in accordance with 38 
C.F.R. § 4.104, Diagnostic Code 7007. 

A 30 percent rating was warranted for hypertensive heart 
disease when the veteran's workload capacity was greater than 
5 MET's but not greater than 7 MET's and resulted in dyspnea, 
fatigue, angina, dizziness, or syncope.  A 30 percent rating 
was also warranted when there was evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic 
Code 7007.

A 60 percent rating was warranted when there was more than 
one episode of acute congestive heart failure in the previous 
year, or; when the veteran had a workload of greater than 3 
MET's but not greater than 5 MET's and resulted in dyspnea, 
fatigue, angina, dizziness, or syncope.  A 60 percent rating 
was also warranted when there was left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Id.

1 MET (metabolic equivalent) was the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  38 
C.F.R. § 4.104, Note (2). 

During his February 2002 VA examination, the veteran was 
found to have a workload capacity of 7 to 10 METS.  
During a VA consultation for erectile dysfunction in June 
2002, an exercise treadmill test revealed that the veteran's 
METS level was less than 6.  However, VA echocardiograms in 
October 2002 and May 2003 revealed and ejection fraction of  
70 percent and 60 percent, respectively.  

Although the veteran's METS level dropped to as low as 3 
during an October 2003 VA examination, his ejection fraction 
remained greater than 55 percent.  In this regard, the VA 
examiner noted that the ejection fraction was more indicative 
than the METS level with respect to the degree of heart 
impairment (See the April 2004 addendum to the VA 
examination).  

In light of the foregoing findings and the VA examiner's 
notation, the Board finds that the preponderance of the 
evidence from February 22, 2002, through July 7, 2005, more 
nearly approximated the criteria for a 30 percent rating for 
hypertensive vascular disease under 38 C.F.R. § 4.114, 
Diagnostic Code 7007.  Accordingly, an increased rating was 
not warranted.  

However, on July 8, 2005, a VA echocardiogram showed that the 
veteran's ejection fraction had dropped to between 35 and 40 
percent and that he had an akinetic inferoposterior wall.  In 
the associated report several days later, it was noted that 
the veteran had sustained a myocardial infarction.  

Consequently, from July 8, 2005 through October 31, 2005, the 
veteran was assigned a 100 percent schedular evaluation for 
his myocardial infarction.  38 C.F.R. § 4.114, Diagnostic 
Code 7006.  

b.  From November 1, 2005 through the Present

In late July 2005, VA cardiac catheterization revealed 100 
percent occlusion of the left circumflex coronary artery and 
the veteran underwent surgical implantation of a stent. 

In August 2005, a VA echocardiogram revealed that the 
veteran's ejection fraction had improved to between 40 and 45 
percent.  
By the time of a VA examination in June 2006, the ejection 
fraction had risen to 50 percent and the METS level had 
returned to 10.  

In addition to the improving ejection fraction and METS 
level, the Board notes no evidence of chronic congestive 
heart failure or recurrence of a myocardial infarction.  
Therefore, the Board concludes that for the period from 
November 1, 2005 through the present, the manifestations of 
the veteran's service-connected heart disease meet or more 
nearly approximate the criteria for the 60 percent rating 
under 38 C.F.R. § 4.114, Diagnostic Codes 7006 and 7007.  
Accordingly, an increased rating is not warranted. 

c.  Additional Considerations

In arriving at the foregoing decisions, the Board notes that 
the veteran has effectively been assigned staged ratings for 
his service-connected hypertensive heart disease.  There is 
no competent evidence of record that additional stages are 
warranted.

2.  Hypertension

On January 16, 1998, the RO received the veteran's claim for 
an increased rating for hypertension.  

Several days prior to the veteran's claim for an increased 
rating for hypertension, VA issued revised regulations for 
the evaluation of diseases of the heart and diseases of the 
arteries and veins, as set forth in 38 C.F.R. § 4.104, DC's 
7000-7017 and 7100-7123.  Those revisions had become 
effective January 12, 1998.  VA Schedule for Rating 
Disabilities, the Cardiovascular System, 62 Fed. Reg. 65,207, 
65,215 (Dec. 11, 1997) (codified at 38 C.F.R. § 4.104).  

The former regulatory criteria were potentially applicable 
for the almost one year period prior to receipt of the 
veteran's claim.  38 C.F.R. § 3.400(o)(2) (1997).  

Under the pre-January 12, 1998, criteria, a 10 percent rating 
was warranted for hypertensive vascular disease (essential 
arterial hypertension) when the diastolic pressure was 
predominantly 100 or more.  A 20 percent rating was warranted 
for hypertensive vascular disease when the diastolic pressure 
was predominantly 110 or more with definite symptoms.  38 
C.F.R. § 4.104, Diagnostic Code 7101.  

When continuous medication was shown necessary for the 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent was to be assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 2. 

Although VA did not provide the veteran with the former 
regulatory criteria, such an omission was harmless error.  
Indeed, the former regulations were substantially the same as 
the revisions.  Therefore, there is no prejudice to the 
veteran in the Board adjudicating the claim.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under the revised regulations, a 10 percent rating is 
warranted when the diastolic pressure is predominantly 100 or 
more, or; when the systolic pressure is predominantly 160 or 
more.  A 10 percent rating is also warranted when the veteran 
has a history of a diastolic pressure of 100 or more and 
requires continuous medication for control.  38 C.F.R. § 
4.104, Diagnostic Code 7101.

A 20 percent rating is warranted for hypertension, manifested 
by a diastolic pressure of predominantly 110 or more and a 
systolic pressure of 200 or more.  Id.

Although the veteran has had occasional diastolic readings 
above 110, the preponderance of those readings are below that 
figure.  On rare occasions, such as his February 2002 VA 
examination and VA outpatient treatment in February 2003, the 
veteran has had systolic readings at or above 200.  However, 
the clear majority have been below 200.  In either case, such 
findings more nearly reflect the criteria of the 10 percent 
rating currently in effect.  Accordingly, an increased rating 
is not warranted.

B.  The Claims for Earlier Effective Dates for Service 
Connection

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2). 

There is an exception in that the effective date of 
disability compensation will be the day following the 
veteran's separation from active service, if the claim is 
received within 1 year after the veteran's separation from 
service. Otherwise, the effective date will be the date of 
the receipt of the claim, or the date entitlement arose, 
whichever is later (emphasis added). 38 U.S.C.A. § 5110(a)- 
(b)(1); 38 C.F.R. § 3.400(b)(2)(1).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a) (2006).

The mere presence of medical evidence, however, does not 
establish an intent on the part of the veteran to seek 
service connection.  The appellant must have asserted the 
claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 
32, 35 (1998). 

1.  The Right Buttocks Scar

By a rating action in January 2003, the RO granted the 
veteran's claim for service connection for an exit wound scar 
on his right buttocks, the residual of his service-connected 
gunshot wound of the abdomen.  The RO assigned a 10 percent 
evaluation for that scar, effective August 7, 2002.  The 
veteran disagreed with that effective date, and this appeal 
ensued.

By a rating action in March 2004, the RO revised the 
effective date to March 25, 1998.  

On March 25, 1998, the RO received communication from the 
veteran, which it interpreted as an informal claim for 
service connection for a scar on his right buttocks.  That 
was many years after his separation from service; and 
therefore, he is not entitled to an effective date of service 
connection back to service.  

Although he maintains that the scar had been present prior to 
March 25, 1998, there is no evidence on file of any 
communication from the veteran received between that time and 
the date of his separation from service, which could be 
considered a formal or informal claim for service connection 
for a scar on his right buttocks.  Absent such communication, 
an effective date for service connection prior to March 25, 
1998, is not warranted.

2.  Hypertensive Heart Disease

By a rating action in December 1977, the RO granted the 
veteran's claim for service connection for hypertension and 
assigned a 10 percent disability evaluation, effective August 
3, 1977.  

In January 1998, the RO received the veteran's claim for an 
increased rating for hypertension.  However, by a rating 
action in May 1998, the RO confirmed and continued the 
previous rating.  The veteran disagreed with that rating, and 
this appeal ensued.

Following a VA examination on February 28, 2002, the veteran 
was found to have severe, poorly controlled hypertension with 
hypertensive heart disease.

In January 2003, the RO noted that the veteran's hypertension 
had evolved into hypertensive heart disease.  Therefore, the 
RO evaluated the previously service-connected hypertension as 
hypertensive heart disease with severe hypertension.  The RO 
stated that such characterization better reflected the 
veteran's condition.  Accordingly, a single 30 percent rating 
was assigned in contemplation of both disorders.  38 C.F.R. 
§ 4.114, Diagnostic Code 7007.  The effective date of that 
action was February 28, 2002.  

The veteran disagreed with that effective date, primarily 
because there was evidence of heart abnormalities, including 
left ventricular hypertrophy, as early as June 4, 1998.  
Consequently, he maintained that there was a reasonable basis 
for an earlier effective date for service connection for 
hypertensive heart disease.

In January 2004, the RO noted that the VA rating schedule 
allowed for separate ratings for hypertension and for 
hypertensive vascular disease.  As a result, the RO assigned 
a 30 percent rating for hypertensive heart disease, effective 
February 28, 2002 and a separate 10 percent rating for 
hypertension.  The effective date of the rating for 
hypertension reverted to the original effective date, August 
3, 1977.  

Nevertheless, the veteran maintains that he is still entitled 
to an earlier effective date for service connection for 
hypertensive heart disease.  

On January 16, 1998, the RO received the veteran's claim for 
an increased rating for hypertension.  He reportedly 
experienced headaches, dizziness, blurred vision, and 
palpitations.  Although he demonstrated elevated blood 
pressure readings consistent with hypertension, he did not 
demonstrate additional cardiovascular disability.  

In January 1998, the veteran complained of occasional heart 
skipping and dizzy spells.  A VA electrocardiogram revealed 
minimal voltage criteria for left ventricular hypertrophy.  
However, the examiner stated that such finding could be a 
normal variant and concluded that the results were consistent 
with a borderline electrocardiogram.  Consequently, in March 
1998, the veteran underwent Holter monitoring.  Such 
monitoring revealed no significant problem.  

In March 1998, the veteran also underwent a VA examination, 
during which he again complained of dizziness, a racing 
heart, and poor periodic eyesight, as well as hypertension.  
Despite those complaints, there were no findings of 
cardiovascular disability, other than hypertension. 

Thereafter, the veteran continued to demonstrate elevated 
blood pressure readings, and continued to complain of 
episodes of palpitations and shortness of breath.  On May 5, 
1998, an electrocardiogram reportedly showed left ventricular 
hypertrophy.  

VA outpatient records, dated in April 2001, show that the 
veteran complained of a history of tachycardia which resolved 
spontaneously.  

Despite the veteran's complaints and left ventricular 
hypertrophy, there were no findings of cardiovascular 
disability, other than hypertension, until February 28, 2002.  
During a VA examination on February 28, 2002, the veteran was 
found to have heart disease associated with his service-
connected hypertension.  Consequently, service connection was 
granted for hypertensive heart disease.  The effective date 
was February 28 2002, the date that such disability was 
clinically identified.  

Absent earlier competent evidence of a cardiovascular 
disorder, other than hypertension, February 28, 2002 is the 
earliest possible date for service connection for 
hypertensive heart disease.

Indeed, the only reports to the contrary come from the 
veteran.  As a layman, however, he is only qualified to 
report on matters which are capable of lay observation.  He 
is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, his opinion, 
without more, cannot be considered competent evidence of 
service connection.  


ORDER

For the period from February 28, 2002, through July 7, 2005, 
a rating in excess of 30 percent for hypertensive heart 
disease is denied.

For the period from November 1, 2005, through the present, a 
rating in excess of 60 percent for hypertensive heart 
disease, status post myocardial infarction is denied.

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

Entitlement to an effective date prior to March 25, 1998, for 
service connection for a scar on the veteran's right 
buttocks, is denied.

Entitlement to an effective date prior to February 28, 2002, 
for the 60 percent rating for service connected hypertensive 
heart disease is denied.


REMAND

The veteran also seeks service connection for low back 
disability, primarily as a result of various disabilities 
associated a gunshot wound of the abdomen sustained in 
service.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  

Effective October 10, 2006, VA revised its regulations with 
respect to secondary service connection.  71 Fed. Reg. 52,744 
(September 7, 2006) (now codified at 38 C.F.R. § 3.310 
(2006)).  In particular, VA added rules for aggravation of 
nonservice-connected disabilities.  38 C.F.R. § 3.310(b).

Under the revised rules, any increase in the severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  Id.

In making its determination, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  Id

The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(38 CFR part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  Id.

Service connection is currently in effect for the following:  
1) hypertensive heart disease, status post myocardial 
infarction, evaluated as 60 percent disabling; 2) sciatic 
nerve damage involving the right lower extremity, evaluated 
associated with status-post gunshot wound of the right hip 
and buttock involving Muscle Group XV, evaluated as 40 
percent disabling; 3) post-traumatic stress disorder, 
evaluated as 30 percent disabling; 4) right ileocolectomy, 
residuals, abdominal gunshot wound with irritable bowel and 
hyperplastic polyps and diverticulosis, evaluated as 20 
percent disabling; 5) midline surgical incision for 
laparotomy and ileocolectomy, status post ventral hernia 
repair, residuals of surgery for a gunshot wound of the 
abdomen, evaluated as 20 percent disabling; 6) status-post 
gunshot wound of the right hip and buttock involving Muscle 
Group XV, evaluated as 20 percent disabling; 7) a gunshot 
wound of the abdomen, Muscle Group XIX, evaluated as 10 
percent disabling; 8) hypertension, evaluated as 10 percent 
disabling; 9) scar, exit wound on right buttock, evaluated as 
10 percent disabling; and 10) erectile dysfunction associated 
with hypertension, evaluated as noncompensable.

A review of the record discloses that the veteran's first 
complaints of low back pain were recorded during his service 
separation examination in October 1975.  

In July 1977, the veteran was treated by VA for low back pain 
probably due to heavy lifting at work.

There were no further recorded complaints of back pain until 
the veteran's VA examination in February 2002.  He complained 
of a history of low back pain since surgery in 1998 to repair 
a ventral hernia.  X-rays confirmed the diagnosis of mild 
facet disease hypertrophy and sclerosis L4-S1.  

Since that time, the veteran has continued to complain of low 
back pain.  Various records, such as VA outpatient reports 
dated in November 2002 and February 2003, show that he has 
been treated for low back pain due to degenerative joint 
disease and degenerative disc disease with right sciatica.  

In March and July 2004, VA X-rays revealed abnormalities of 
the lumbar spine, variously reported as mild degenerative 
changes and minimal spondylosis.

Other VA medical records, such as the report of a March 2005 
MRI and X-rays taken during a June 2006 VA examination, are 
negative for any abnormalities of the lumbar spine and 
sacroiliac joints.

The veteran also seeks entitlement to a clothing allowance 
due in part to wear caused by a brace which he wears on his 
back.  

VA may pay an annual clothing allowance to the veteran, if he 
has a service-connected disability that requires him to wear 
or use a prosthetic or orthopedic device that wears out or 
tears clothing.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  

However, that issue is inextricably intertwined with the 
issue of entitlement to service connection for the veteran's 
service-connected low back disability.  That is, the issue of 
service connection for low back disability must be resolved 
prior to resolution of the claim for a clothing allowance.  
See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In light of the foregoing, the issues of entitlement to 
service connection for back disability and entitlement to a 
VA clothing require additional development.  Accordingly, 
those issues are remanded for the following actions:

1.  Schedule the veteran for orthopedic 
and neurologic examinations by examiners 
who have not examined him before.  The 
purpose is to determine the nature and 
etiology of any back disability found to 
be present.

All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  
The claims folder must be made available 
to each examiner for review, and each 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

A diagnosis of back disability must be 
ruled in or ruled out.  

If back disability(ies) is found, the 
examiner must identify and explain the 
elements supporting the diagnosis(es).  

The examiner must also render an opinion 
(with rationale) as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
such back disability is the result of any 
event in service, including, but not 
limited to, the complaints of back pain 
recorded during his October 1975 service 
separation examination.

If the examiner finds that the veteran's 
back disability is unrelated directly to 
service, the examiner must render an 
opinion (with rationale) as to whether it 
is more likely than not, at least as 
likely as not, or less likely than not 
that such back disability is proximately 
due to or aggravated by any of the 
veteran's service-connected disabilities, 
including, but not limited to, sciatic 
nerve damage; the residuals of a right 
ileocolectomy; the residuals of ventral 
hernia repair; right hip and buttock 
disability involving Muscle Group XV; and 
the residuals of a gunshot wound of the 
abdomen, Muscle Group XIX.  

With respect to the question of 
aggravation, the examiner must consider 
whether there has been an increase in the 
underlying back pathology, as opposed to 
a temporary or intermittent flare-ups of 
a preexisting injury or disease.  

If back disability is found, the examiner 
must state whether it requires him to 
wear or use a prosthetic or orthopedic 
device.

2.  When the actions requested in part 1 
have been completed, undertake any other 
indicated development, and then 
readjudicate the issue of entitlement to 
service-connection for back disability.  
If applicable, consider the revisions to 
VA's regulations regarding secondary 
service connection.  38 C.F.R. § 3.310.

If service connection is established for 
back disability, revisit the issue of 
entitlement to service connection for a 
VA clothing allowance.

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


